Title: From George Washington to Major General John Sullivan, 3 August 1777
From: Washington, George
To: Sullivan, John



Head Quarters Philadelphia3rd August 1777
Dear Sir

By Express last Night from Cape May, we are informed that the Enemy’s Fleet were seen again after they first dis-appeared, from whence some people conclude that their going off, was to gain more sea Room to weather the Shoals of Cape-May; and that they will still come

up Delaware: Under this uncertainty (as it is terrible to march and counter-march the Troops at this season) you are desired to halt upon the most convenient, and healthy Ground; near to the place where this shall overtake you. If you receive intelligence, which you can certainly depend upon, that the Enemy’s Fleet have gone into the Hook, or are upon the Coast of New England, you are then to move on to Peeks Kill—without waiting any orders from me; if you are to come forward, I shall send you an Express. I ⟨beg while you do halt that you will use every means to refresh the Troops and to get their Arms into good order.⟩
